Execution Version CUSIP Number: Deal # 50101CAJ5 Revolving Loans CUSIP # 50101CAK2 Term Loans CUSIP # 50101CAL0 CREDIT AGREEMENT among KRISPY KREME DOUGHNUT CORPORATION, as Borrower, KRISPY KREME DOUGHNUTS, INC., as Parent Guarantor, THE LENDERS NAMED HEREIN, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, $60,000,000 Senior Secured Credit Facilities WELLS FARGO SECURITIES, LLC Sole Lead Arranger and Sole Book Runner Dated as of January 28, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Defined Terms 1 Accounting Terms 25 Other Terms; Construction 25 ARTICLE II AMOUNT AND TERMS OF THE LOANS Commitments 26 Borrowings 27 Disbursements; Funding Reliance; Domicile of Loans 30 Evidence of Debt; Notes 31 Termination and Reduction of Commitments and Swingline Commitment 32 Mandatory Payments and Prepayments 33 Voluntary Prepayments 36 Interest 36 Fees 38 Interest Periods 39 Conversions and Continuations 40 Method of Payments; Computations; Apportionment of Payments 41 Recovery of Payments 44 Use of Proceeds 44 Pro Rata Treatment 44 Increased Costs; Change in Circumstances; Illegality 45 Taxes 47 Compensation 50 Replacement of Lenders; Mitigation of Costs 50 Defaulting Lenders 51 ARTICLE III LETTERS OF CREDIT Issuance 54 Notices 55 Participations 56 Reimbursement 56 Payment by Revolving Loans 56 Payment to Revolving Credit Lenders 57 Obligations Absolute 57 Cash Collateral Account 59 i TABLE OF CONTENTS (continued) Page The Issuing Lender 60 Effectiveness 60 ARTICLE IV CONDITIONS OF BORROWING Conditions of Initial Borrowing 60 Conditions of All Borrowings 64 ARTICLE V REPRESENTATIONS AND WARRANTIES Corporate Organization and Power 65 Authorization; Enforceability 65 No Violation 65 Governmental and Third-Party Authorization; Permits 66 Litigation 66 Taxes 66 Subsidiaries and Joint Ventures 67 Full Disclosure 67 Margin Regulations 67 No Material Adverse Effect 67 Financial Matters 68 Ownership of Properties 69 ERISA 69 Environmental Matters 70 Compliance with Laws 70 Intellectual Property 70 Investment Company Act 71 Insurance 71 Material Contracts 71 Security Documents 71 Labor Relations 72 No Burdensome Restrictions 72 OFAC; Anti-Terrorism Laws 72 ARTICLE VI AFFIRMATIVE COVENANTS Financial Statements 73 Other Business and Financial Information 74 Existence; Franchises; Maintenance of Properties 76 ii TABLE OF CONTENTS (continued) Page Compliance with Laws 76 Payment of Obligations 76 Insurance 77 Maintenance of Books and Records; Inspection 77 Hedge Agreements 78 Subsidiaries 78 Additional Security 80 Environmental Laws 81 Public/Private Information 81 OFAC, PATRIOT Act Compliance 81 Post-Closing Obligations 81 Further Assurances 82 ARTICLE VII FINANCIAL COVENANTS Leverage Ratio 82 Fixed Charge Coverage Ratio 83 ARTICLE VIII NEGATIVE COVENANTS Merger; Consolidation 83 Indebtedness 84 Liens 85 Asset Dispositions 88 Investments 89 Restricted Payments 92 Transactions with Affiliates 92 Lines of Business 93 Sale-Leaseback Transactions 93 Certain Amendments 93 Limitation on Certain Restrictions 94 No Other Negative Pledges 94 Ownership of Subsidiaries 94 Fiscal Year 95 Accounting Changes 95 ARTICLE IX EVENTS OF DEFAULT Events of Default 95 iii TABLE OF CONTENTS (continued) Page Remedies: Termination of Commitments, Acceleration, etc. 97 Remedies: Set-Off 98 ARTICLE X THE ADMINISTRATIVE AGENT Appointment and Authority 99 Rights as a Lender 99 Exculpatory Provisions 99 Reliance by Administrative Agent Delegation of Duties Resignation of Administrative Agent Non-Reliance on Administrative Agent and Other Lenders Collateral and Guaranty Matters Issuing Lender and Swingline Lender ARTICLE XI MISCELLANEOUS Expenses; Indemnity; Damage Waiver Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process Waiver of Jury Trial Notices; Effectiveness; Electronic Communication Amendments, Waivers, etc. Successors and Assigns No Waiver Survival Severability Construction Confidentiality Counterparts; Integration; Effectiveness Disclosure of Information USA Patriot Act Notice iv EXHIBITS Exhibit A-1 Form of Term Note Exhibit A-2 Form of Revolving Note Exhibit A-3 Form of Swingline Note Exhibit B-1 Form of Notice of Borrowing Exhibit B-2 Form of Notice of Swingline Borrowing Exhibit B-3 Form of Notice of Conversion/Continuation Exhibit B-4 Form of Letter of Credit Notice Exhibit C Form of Compliance Certificate Exhibit D Form of Assignment and Assumption Exhibit E Form of Security Agreement Exhibit F Form of Guaranty Exhibit G Form of Financial Condition Certificate SCHEDULES Schedule 1.1(a) Commitments and Notice Addresses Schedule 5.1 Jurisdictions of Organization Schedule 5.4 Consents and Approvals Schedule 5.7 Subsidiaries; Joint Ventures Schedule 5.12 Real Property Interests Schedule 5.12A Closing Date Real Property Schedule 5.14 Environmental Matters Schedule 5.16 Intellectual Property Schedule 5.18 Insurance Coverage Schedule 8.2 Indebtedness Schedule 8.3 Liens Schedule 8.5 Investments Schedule 8.7 Transactions with Affiliates Schedule 8.11 Certain Restrictions v CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated as of the 28th day of January, 2011, is made among KRISPY KREME DOUGHNUT CORPORATION, a North Carolina corporation (the “Borrower”), KRISPY KREME DOUGHNUTS, INC., a North Carolina corporation (the “Parent”), the Lenders (as hereinafter defined), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders. BACKGROUND STATEMENT The Borrower has requested that the Lenders make available to the Borrower a term loan facility in the aggregate principal amount of $35,000,000 and a revolving credit facility in the aggregate principal amount of $25,000,000. The Borrower will use the proceeds of these facilities as provided in Section 2.14. The Lenders are willing to make available to the Borrower the credit facilities described herein subject to and on the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual provisions, covenants and agreements herein contained, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS 1.1 Defined Terms. For purposes of this Agreement, in addition to the terms defined elsewhere herein, the following terms have the meanings set forth below (such meanings to be equally applicable to the singular and plural forms thereof): “Account Designation Letter” means a letter from the Borrower to the Administrative Agent, duly completed and signed by an Authorized Officer of the Borrower and in form and substance reasonably satisfactory to the Administrative Agent, listing any one or more accounts to which the Borrower may from time to time request the Administrative Agent to forward the proceeds of any Loans made hereunder. “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan of any Class, a rate per annum equal to the Base Rate as in effect at such time plus the Applicable Percentage for Base Rate Loans of such Class as in effect at such time. “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of any Class, a rate per annum equal to the LIBOR Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans of such Class as in effect at such time. “Administrative Agent” means Wells Fargo, in its capacity as Administrative Agent appointed under Section 10.1, and its successors and permitted assigns in such capacity. “Affected Class” has the meaning given to such term in Section 11.5. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, (i) Controls or is Controlled by or is under common Control with the Person specified or (ii) beneficially owns, is owned by or is under common ownership with respect to securities or other ownership interests of such Person having 10% or more of the combined voting power of the then outstanding securities or other ownership interests of such Person ordinarily (and apart from rights accruing under special circumstances) having the right to vote in the election of directors or other governing body of such Person. Notwithstanding the foregoing, neither the Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party. “Agent Parties” has the meaning given to such term in Section 11.4(b). “Aggregate Revolving Credit Exposure” means, at any time, the sum of (i) the aggregate principal amount of Revolving Loans outstanding at such time, (ii) the aggregate Letter of Credit Exposure of all Revolving Credit Lenders at such time and (iii) the aggregate principal amount of Swingline Loans outstanding at such time (or, in the event the Swingline Loans are administered in accordance with a Wells Fargo Financial Management Account or similar cash management product offered by Wells Fargo, the entire Swingline Commitment at such time). “Agreement” means this Credit Agreement, as amended, modified, restated or supplemented from time to time in accordance with its terms. “Applicable Percentage” means, at any time from and after the Closing Date, the applicable percentage (i) to be added to the Base Rate for purposes of determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for purposes of determining the Adjusted LIBOR Rate and (iii) to be used in calculating the commitment fee payable pursuant to Section 2.9(b), in each case as determined under the following matrix with reference to the Leverage Ratio: Level Leverage Ratio Interest Interest Commitment Margin for Margin for Fee LIBOR Rate Base Rate Loans Loans I
